IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1326
                             Filing January 21, 2021


MADISON COUNTY COALITION FOR SCENIC PRESERVATION LLC d/b/a
RESIDENT RIGHTS COALITION OF MADISON COUNTY,
     Plaintiff-Appellant,

vs.

ZONING BOARD OF ADJUSTMENT OF MADISON COUNTY, IOWA,
     Defendant-Appellee,

and

MIDAMERICAN ENERGY COMPANY,
     Intervenor-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Madison County, Bradley McCall,

Judge.


      A coalition of landowners challenges the district court’s review on certiorari

annulling the writ of the challengers and finding the county zoning board of

adjustment did not act outside its power or illegally when it granted an energy

company’s request for approval to complete a wind turbine project in the county.

AFFIRMED.


      Thomas S. Reavely of Whitfield & Eddy, P.L.C., Des Moines, for appellant

Madison County Coalition for Scenic Preservation LLC.

      Andrew T. Schoonhoven and Matthew D. Schultz, Winterset, for appellee

Zoning Board of Adjustment of Madison County.
                                      2


      Brant M. Leonard, Bret A. Dublinske, and Kristy Dahl Rogers of Fredrikson

& Byron, P.A., Des Moines, for appellee MidAmerican Energy Company.

      Channing L. Dutton of Lawyer, Lawyer, Dutton & Drake, L.L.P., West Des

Moines, and Michael B. Gerrard of Arnold & Porter Kaye Scholer, L.L.P., New

York, New York, for amici curiae Citizens for Agricultural Rights and Renewable

Energy, Judy Neal, and Steve Neal.


      Heard by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                          3


GREER, Judge.

       MidAmerican Energy Company (MidAmerican) sought and obtained

permission from the Zoning Board of Adjustment of Madison County, Iowa (the

Board) to build a wind farm with fifty-two wind turbines in Madison County.1

Madison County Coalition for Scenic Preservation LLC, which does business as

Resident Rights Coalition of Madison County (the Coalition), is a group of

individuals who own real estate in Madison County and who oppose the wind farm.

The Coalition petitioned for writ of certiorari challenging the Board’s approval of

the wind farm, alleging the Board’s approval violated provisions of the Madison

County Zoning Ordinance (the Ordinance) and was therefore illegal.2 Following a

remand to the Board for expanded findings of facts and conclusions of law, the

district court concluded the Board erred in its interpretation of the Ordinance, which

led the Board to approve MidAmerican’s request on more grounds than necessary.

While the Board erred, the district court found that because the Board’s approval

of the wind farm included the appropriate grounds and those grounds were

supported by substantial evidence, the Board did not act illegally. The district court

annulled the Coalition’s writ.

       The Coalition appeals the district court’s ruling. It challenges the court’s

interpretation of the Ordinance and the court’s conclusions regarding what the

Board understood it was being asked to do and what actions the Board took.

Additionally, the Coalition maintains there was not substantial evidence in the


1 MidAmerican is involved with several wind-farm projects throughout Iowa and
calls the one here “Arbor Hill Wind Project.”
2 The writ named only the Board, but MidAmerican was permitted to intervene in

the matter upon its request.
                                            4


record to make the necessary findings to approve a conditional use permit and,

even if there were, the findings the Board did make were not legally sufficient.

Finally, the Coalition challenges the adequacy of the notices.

       MidAmerican and the Board ask that we affirm the ruling of the district court.

Citizens for Agricultural Rights and Renewable Energy,3 Judy Neal, and Steve

Neal jointly received permission from our supreme court to file an amici curiae brief

in support of the Board’s approval of the wind farm. They also urge us to affirm

the district court’s ruling.

I. Background Facts and Proceedings.

       On February 2, 2018, MidAmerican filed an “application for variance” and a

“special use permit & zoning certificate application” in Madison County with the

goal of “be[ing] allowed to install up to fifty-two (52) wind turbines with a total height

of up to 494 feet.” With these applications, MidAmerican also filed a summary

explaining the intended project. Within that summary, MidAmerican noted, “The

[v]ariance application for the Project seeks Madison County authorization to

exceed the height restrictions contained in Section 9, C of the Madison County

Ordinance.”      It also concluded, “MidAmerican believes that the Arbor Hill

Project . . . satisfies all of the conditions and requirements as set forth in Zoning

Ordinance (including section 14F(a) and section 17(d) and (e)) to allow the Board

of Adjustment to . . . issue the special use permit and variance for this Project.”



3Citizens for Agricultural Rights and Renewable Energy is a community group
made up of more than sixty residents of Madison County who support wind-energy
development.    Some members have signed easement agreements with
MidAmerican and would receive economic compensation if the wind-farm project
moved forward.
                                           5


       The Board held a public hearing on MidAmerican’s request in early April.

The relevant portion of the public hearing began with a written report presented by

the Environmental Health and Zoning Administrator, C.J. Nicholl. The report notes

that section 6(2)(a) of the zoning ordinance provides that “[n]o building or other

structure” can “be erected” to “exceed the height” allowed by the ordinance. In

agricultural district zones, as MidAmerican looked to construct in, section 9(C)

limits the height of buildings to “two, and one-half (2 1/2) stories or thirty-five (35)

feet in height except as provided in Section 14.” Section 14 of the ordinance is

titled “Exceptions, Modifications, Interpretations and Conditional Uses.” The staff’s

report cited section 14(C)(1), which provides:

       C. The building height limitations of this Ordinance shall be modified
       as follows:
               1. Chimneys, cooling towers, elevator bulkheads, fire towers,
       grain elevators, monuments, penthouses, stacks, silos, tanks, water
       towers, ornamental towers and spires, radio or television tower or
       necessary mechanical appurtenances may be erected to a height
       approved by the Board of Adjustment.

Additionally, the report referenced section 14(E)(12), which states:

       E. The development and administration of a comprehensive zoning
       ordinance is based upon the division of the County into zoning
       districts with uniform regulations defining permitted uses of land and
       structures within each district. It is recognized, however, that there
       are occasions when in addition to the principal permitted uses,
       conditional uses may be allowed after careful consideration of the
       impact of the particular uses upon the neighborhood and public
       facilities therein. The following uses may be authorized by a
       conditional use permit granted by the Board of Adjustment. . . .
                ....
                12. Any structure or land used by public or private utility
       service company or corporation for public utility purpose, including
       sewage lagoons, or for purposes of public communication may be
       permitted in any district. The basis for such permit shall be public
       convenience.
                                            6


The report also outlined various conditions the staff believed should be placed on

MidAmerican if the Board approved the project, as allowed by section 14(F)(b)—

conditions applicable to all special use permits—and how the proposed project met

all of the necessary conditions to grant a special use permit as required under

section 14(F)(a).4 The staff’s report, as presented at the public hearing, was silent


4   Section 14(F) provides:
         F. General Requirements and Conditions Applicable to All
         Special Use Permits.
                 In granting any special use permit, the Board of Adjustment
         may prescribe such restrictions and conditions with respect to the
         permitted use as the Board deems reasonable to further the
         objectives of this Ordinance. The following general requirements
         are applicable to all special use permits that may be granted by the
         Board:
                 a. Required Findings. No special use permit shall be granted
         by the Board of Adjustment unless the Board first finds that all of the
         following conditions exist.
                 1. Surrounding Area. The value and qualities of the area (or
         neighborhood) surrounding the conditional use are not substantially
         injured, and the establishment of a special use will not impede the
         normal and orderly development and improvement of surrounding
         undeveloped property for uses predominant in the area. In reviewing
         and acting upon each application for a special use permit, the Board
         shall each give due consideration to the proximity of the proposed
         use to public parks, schools, licensed day care facilities, dwellings
         and residential districts.
                 ii. Infrastructure. Adequate utilities, access roads, drainage,
         and other necessary facilities have been or are being provided.
                 iii. Intent of Ordinance. The special use is consistent with the
         intent and purpose of this Ordinance to promote public health, safety,
         and general welfare.
                 iv. Nuisance Factors. Adequate measures have been or will
         be taken to prevent or control offensive odor, fumes, dust, noise, and
         vibration, so that none of these will constitute a nuisance and to
         control lighted signs and other lights in such a manner that no
         disturbance to neighboring properties will result.
                 v. Comprehensive Plan. The special use is not inconsistent
         with the comprehensive plan and land use policies of the County.
                 vi. Cumulative Impact. The Board shall make a determination
         that the proposed use would not cause a significant adverse
         cumulative impact when considered together with other uses
                                          7


as to the elements required to show unnecessary hardship in order to receive a

use variance under section 17(D)(1)(c).5 Following nearly three hours of public




       previously permitted by special use permit. While the impact of a
       single use permitted by conditional use permit may be deemed
       acceptable by the Board, the location of more than one conditional
       use in close proximity to another conditional use may have the
       potential of causing a significant adverse cumulative impact in the
       neighborhood.
              b. Conditions on Use. In granting any special use permit, the
       Board of Adjustment may set minimum requirements, and/or specify
       conditions and restrictions on the proposed use.
5 Section 17(D)(1)(c) states:

D. Jurisdiction and Powers of the Board of Adjustment.
              1. The Board of Adjustment shall have the following powers
       and duties.
              ....
              c. To grant a variance from the terms of this Ordinance when
       a property owner can show that his property was acquired in good
       faith and where by reason of exceptional narrowness, shallowness
       or shape of a specific piece of property, or where by reason of
       exceptional topographical conditions of other extraordinary or
       exceptional situation, the strict application of the terms of this
       Ordinance actually prohibits the use of his property in a manner
       reasonably similar to that of other property in the same district, and
       where the Board is satisfied under the evidence before it that a literal
       enforcement of the provisions of this Ordinance would result in
       unnecessary hardship, and so that the spirit of this Ordinance shall
       be observed and substantial justice done. To establish unnecessary
       hardship, a property owner must show all of the following elements:
              i. The land in question cannot yield a reasonable return from
       any use permitted by the regulations of the district in which the land
       is located. Failure to yield a reasonable return may only be shown
       by proof that the owner has been deprived of all beneficial or
       productive use of the land in question. It is not sufficient merely to
       show that the value of the land has been depreciate [sic] by the
       regulations or that a variance would permit the owner to maintain a
       more profitable use; and
              ii. The plight of the owner is due to unique circumstances not
       of the owner’s own making, which unique circumstances must relate
       specifically to the land in question and not to general conditions in
       the neighborhood; and
              iii. The use to be authorized by the variance will not alter the
       essential character of the locality of the land in question.
                                         8


comment on MidAmerican’s request, the Board voted to table judgment on the

request for ninety days.

      The public hearing on MidAmerican’s request resumed on July 3, 2018.

Chairperson Randy Gamble opened the meeting by stating:

      The applicants request approval to erect up to 52 wind energy
      conservation systems in sections of Penn, Madison and Jackson
      townships, each to a height of 494 feet.
            As required by [s]ection 6(2)(a), [s]ections 14(c)(1), 14(e)(12),
      and 14(e)(13),[6] of the Madison County zoning ordinance, a special
      use permit and variance granted by the Madison County Board of
      Adjustments is required for each wind generator in this request.

The Board then heard nearly three more hours of public comments on the request.

After the public hearing was closed, Board member Mary Terry moved to “deny

the request for variance.” The motion was seconded. Board member Terry then

stated the reasons she would deny MidAmerican’s request, relying on section

17(D)(1)(c) elements for necessary hardship. She stated:

      So the variance was given and requested based on the fact that there
      is a limitation on height, and they want to build something that is
      higher than this height.
              And the rules say that in order for us to grant a variance, that
      there has to—first of all, that the land in question cannot yield a
      reasonable return—this is reading from the law—that the land in
      question has to yield a reasonable return from any use—cannot yield
      a reasonable return from any use permitted by the regulations of the
      district in which this is located.
              Nobody even addressed that.
              So as far as I know, you can still farm. Without the windmill,
      you’re still allowed the suggested use or the permitted use of that
      land, which is farming.
              “Failure to yield a reasonable return may only be shown by
      proof that the owner has been deprived of all beneficial or productive
      use of the land in question.”
              Nobody has shown us that—who wants to put up one of these
      windmills—that they’re deprived of other uses.

6 Section 14(E) lists conditional uses, and paragraph (13) states, “Transmitting
stations may be permitted only in ‘A,’ ‘C,’ and ‘M’ Districts.”
                                        9


             So you haven’t met the test.
             Even if I wanted to, and I might want to, I can’t, because you
      haven’t met that.
             The other thing that it says, that “the plight has to be due to
      unique circumstances not of the owner’s own making.” In other
      words, something has to be going on that you can’t be using the land
      for which it’s intended.
             That’s not demonstrated.

Board member Mandy Nelson agreed with Board member Terry, relying on the

section regarding a request for a variance.

      Administrator Nicholl then addressed the Board, stating, “So if you look,

there’s a section that grants the Board of Adjustment the authority to issue

variances to the height that’s approved by the Board of Adjustment.” Nicholl

agreed he was referencing section 14C and then said,

      But the application of the ordinance would be, “This is what you can’t
      do unless it’s otherwise stated in the ordinance.”
             And it clearly states in the ordinance that those things are
      allowed with the approval of the board of adjustment to a height that
      you approve. Otherwise we couldn’t put cell towers up.

      When Board member Nelson noted wind turbines are not included in the list

of structures of section 14(C)(1), there was discussion that “necessary mechanical

appurtenances” are on the list. Administrator Nicholl then added—incorrectly—

that the section said, “and any other use that is interpreted by the zoning

administrator, be it a similar or like use.” After more discussion among the Board

members, Board member Nelson read from a pamphlet describing the powers of

a board of adjustment and noted they were currently dealing with “the authority to

grant variances.” She then read part of the pamphlet into the record, reading, “A

variance is exactly that. The Board of Adjustment operates as a landowner or

developer to vary from the express regulations of the zoning ordinance, because
                                       10


enforcing the provisions of the ordinance would cause extraordinary hardship on

that person.” Board members Nelson and Terry then voted to “deny the request

for the variance” while the other three Board members voted to deny the motion.

      After three Board members voted against her motion to deny the variance,

Board member Terry asked her co-members:

      I would like to know why—given what the law says, why you are in
      support of granting the variance.
              I mean, on what are you basing your ability to grant the
      variance? Where in the law does it say we can grant the variance?
              What are you hanging it on?
              I mean, if the law says you have to show that there’s no harm,
      we’ve clearly demonstrated harm. And that alone says you can’t do
      it. So what are you hanging it on?
              For the record, how are you granting this variance?
              Give me the code, the section, that you’re granting it on. And
      if you can’t, you need to table it.

Eventually, Chairperson Gamble responded, “You know, I think there was some

farmers in here the previous meeting that was demonstrating hardship.” And

Board member Nelson added, “There was one gentleman that spoke that said if

you put the wind turbine on his property, then he would be able to put his kids

through college.” Chairperson Gamble continued:

      I’ll tell you my interpretation I got from them.
                MidAmerican has produced people, PhDs, compiled data, and
      gave us information.
                Respectfully, to everybody else that has talked about the
      hardships and the things that are hard on them that you’re hearing—
      and I agree with—but, you know, there’s things that we all consider
      hardships, but a hardship to one person may not be to another
      person, no different than a cell tower, or, you know, the courthouse
      light that reflects or some other building that maybe I don’t like or
      somebody else doesn’t like.
                All things have been met with opposition as we went forward
      in communities and development and growth. And some of the best
      things, you know, have been met with that opposition. And all the
      people and the outcries of hardships, heard duefully [sic] and with
                                         11


      meaning—and I mean no disrespect to them, but it all falls in the gray
      area of opinion.

Board member Terry then told Chairperson Gamble that he was applying the

requirements of section 17(D)(1)(c) “backwards” because “[t]he rule says the

person making the variance has to show hardship.”             Chairperson Gamble

responded, “And that falls in your interpretation how that works.”

      Chairperson Gamble then moved “to approve the variance, to allow the

location of 52 wind energy device locations, each up to 494 feet, as required in

section 6(2)(a) and section 14(C)(1).” Three members of the Board voted yes.

Board member Carrie Larson then moved to issue “a special use permit to allow

the location of 52 wind energy device site locations, each up to a height of 494

feet, as required in section 14([E])(12) and 14([E])(13).”7 Three Board members

voted to issue the special use permits. Those same three Board members voted

to approve the written findings of facts to support their approval of MidAmerican’s

request.

      In the Board’s written ruling, titled the “finding of facts and legal principles

upon which the Board acts,” sections 6, 9(C), 14(C)(1), 14(E), and17(D) were cited

in the ruling. The typed ruling concluded:


7The oral motion referenced section 14(C)(12) and (13), but those paragraphs do
not exist. Based on context and earlier, correct cites in the record, we assume the
Board members understood this motion to mean 14(E)(12) and (13). This is
supported given that, after a brief recess, chairperson Gamble asked:
       Is there a motion on the Board of Adjustment’s finding of facts and
       legal precedence of Board acts related to the request herein of 52
       wind energy conservation systems in sections within Madison and
       Jackson Townships, each to a height of 494 feet as required by
       Section 2(a)—6(2)(a), Section 14(C)(1), 14(E)(12) and 14(E)(13) of
       the Madison County zoning ordinance?
Three members of the Board then voted to approve the findings of facts.
                                         12


       After careful consideration of all the information that has been
       presented, and for the factual reasons set forth in the above noted
       and Section 17 both of which are incorporated by this reference
       herein, the Board of Adjustment hereby finds:
              The applicant MidAmerican Energy Company Arbor Hill Wind
       Farm Projects Request for Variance & Special Use Permits
       has_X_/ has not ___ met the requirements of the Madison County
       Zoning Ordinance.

Additionally, individual Board members attached signed, handwritten notes to the

ruling. Member Larson, who voted to approve MidAmerican’s request, underlined

language within section 14(E) “Conditional Uses,” that stated, “[C]onditional uses

may be allowed after careful consideration of the impact of the particular uses upon

the neighborhood and public facilities therein.”        She also circled the term

“necessary mechanical appurtenances” within section 14(C)(1),8 which allows the

building-height rule to be modified in specific instances. Board member Larson

also underlined section 17D(1)(c)(iii), one of the three elements required for the

Board to grant a variance, which states, “The use to be authorized by the variance

will not alter the essential character of the locality of the land in question.” Board

member Larson wrote, “I believe the variances was valid based on the underlined

passages. I do not believe that just because ‘wind turbine’ was not specifically

listed, that it automatically disqualifies it. Based on scientific info provided, not

anecdotal evidence the variance is approved.”

       Chairperson Gamble underlined similar language, including language within

section 17(D)(2) that discussed what the Board may do “[i]n granting any variance.”

In addition, he handwrote, “MidAmerican provided data and research from credible



8 In the sheets given the Board members, this was mislabeled as section
14(C)(12).
                                          13


sources and independent studies.          People against provided concerns and

statements gathered from independent sources giving me only concern but not

documented proof.”

       Board member Randall Johnson just wrote “I think the regulations have

been met.”

       Board member Nelson, who voted against approving MidAmerican’s

request, wrote: “I dissent: I disagree with the approval of the Arbor Hill Project. For

reasons included in our Madison Co. Zoning Ordinances section 14 and 17. All

comments of mine were stated and on the record during our July 3, 2018 meeting.”

       Board member Terry, who also voted against approval, wrote:

       Dissent: Findings of Fact
              There was no evidence submitted that an unnecessary
       hardship exists as required by section 17(D)(1)(C).
              There was sufficient evidence submitted that granting the
       variance would diminish land value, would impair light (flickering) and
       there was evidence that would impair the general welfare and others
       use of land (noise, flickering, kids can’t play outside, disrupts
       navigation, prevents enjoyment of rural atmosphere). Under section
       17(D)(4) if these elements are demonstrated you must deny
       variance.

       On August 1, 2018, the Coalition petitioned for writ of certiorari in district

court. The parties agreed the petition should be granted, and the district court

issued a writ of certiorari.

       The Coalition alleged the Board’s decision to approve MidAmerican’s

request was illegal in several respects. First, the Coalition alleged that section

14(C)(1) specifically identified “what type of structures” are permitted to be taller

than the thirty-five foot limit. They maintained that since “wind turbine” was not

one of the listed structures and is not a “necessary mechanical appurtenance[]”
                                         14


the Board’s approval of a variance allowing the wind turbines to be built in excess

of thirty-five feet violated section 14(C)(1) and constituted an illegal act. Second,

the Coalition noted section 14(F) “sets forth the general requirements that are

applicable to all special use permits that may be granted by the Board,” but none

of the conditions listed in that section were addressed by the Board, making their

decision to grant a special permit illegal.    Finally, the Coalition cited section

17(D)(1)(c), which lists the three elements that must be proved to establish

“unnecessary hardship” and is required for the Board to grant a variance. It

maintained these elements were not met, so it was outside the Board’s authority

to grant a variance.

       By agreement of all parties, in November, the district court ordered a limited

remand of the case to the Board “for purposes of having the [Board] adopt

expanded findings of fact and conclusions of law regarding the approval of

[MidAmerican’s] application for special use permit and variance related to the

Arbor Hill wind project.”

       The Board’s expanded findings of fact were filed in the district court in

December. In it, the Board specifically laid out additional sections from the zoning

ordinance, including section 14(E)(12), which provides among the list of conditional

uses for which the Board can issue special permits, “Any structure or land used by

public or private utility service company or corporation for public utility

purpose . . . . The basis for such permit shall be public convenience.” Noting that

the Board reviewed the applicable ordinance sections, including section 14(E)(12),

the expanded ruling stated:
                                         15


      The Zoning Administrator addressed the Board and reported these
      types of structures are allowed pursuant to section 14(C)(12)[9] with
      the approval of the Board and to height also approved by the Board,
      otherwise cell towers could not have been approved. He stated
      numerous cell towers have been reviewed and approved by this
      Board based on his interpretation they are “necessary mechanical
      appurtenances” and a similar use to those named in Section
      14(C)(12). He also interprets a “wind turbine” as a “necessary
      mechanical appurtenance” and a similar and like use to those listed
      in Section 14(C)(12) giving the Board the authority to authorize them
      to a height they approve. (The ordinance contains the following
      verbiage: Any use, which is interpreted by the Zoning Administrator
      to be a similar use to one of the above named uses, and, in his
      opinion, conforms to the intent of this section).
              After careful consideration of all the information, the Board
      recognizes that Section 14(C)(12) does not specifically list “wind
      turbine” or for that matter “cell tower.” The Board believes a
      reasonable interpretation of the ordinance would consider a “wind
      turbine” and “cell tower” a similar and like use to those listed in
      Section 14(C)(12) granting the Board the authority to modify the
      height limitations listed elsewhere in the ordinance and issue the
      applicant approval for the request. For the factual reasons set forth
      in the above noted sections of the Madison County Zoning
      Ordinance, and based upon the testimony, documents and
      information provided to the Board by the applicant and members of
      the public, including but not limited to, information regarding the siting
      of the turbines, noise, shadow flicker, impact to property values, and
      the overall benefits and detriments of the project which are
      incorporated by reference herein, the Board of Adjustment hereby
      finds:
             The applicant MidAmerican Energy Company Arbor Hill Wind
      Farm Projects Request for Variance & Special Use Permits has met
      the requirements of the Madison County Zoning Ordinance.




9 The Board’s expanded written ruling contains a number of typographical errors.
First, it lays out what are properly section 14(C)(1) and (2) and labels them
14(C)(12) and (13). Then, throughout its written analysis, it repeatedly references
section 14(C)(12). This section does not exist in the Ordinance. And it is unclear
to us if the Board meant to reference section 14(C)(1)—which it incorrectly titled
section 14(C)(12) one page before—or if it meant to reference section 14(E)(12).
At least some references appear to mean section 14(C)(1), based on the use of
the language “necessary mechanical appurtenance.” But in their pretrial brief to
the district court, MidAmerican claimed that the Board was relying on section
14(E)(12).
                                          16


       In a pretrial brief, the Coalition reiterated and expanded upon the arguments

it made in its petition for writ of certiorari. MidAmerican responded that no section

17(D)(1)(c) variance was needed. MidAmerican maintained that section 14(E)(12)

allowed the Board to approve a conditional use permit for “any structure . . . used

by public or private utility service company . . . for public utility purpose.” Further,

MidAmerican maintained that the combination of section 9(C), which provides that

buildings in agricultural districts “shall not exceed . . . thirty-five feet in height,

except as provided in section 14,” and the language of section 14(E)(12) giving the

Board authority to approve “any structure” for a public utility meant the Board was

allowed to approve a structure taller than thirty-five feet under a section 14(E)(12)

conditional use permit. (Emphasis added.) Alternatively, MidAmerican asserted

the Board’s interpretation of the term “necessary mechanical appurtenances”

within section 14(C), which lists structures that may be taller than thirty-five feet,

to include wind turbines was correct. Finally, MidAmerican argued there was

substantial evidence presented to the Board that it could rely on to make the

findings required by section 14(F) to properly approve a conditional use permit,

and that the findings made by the Board were sufficient to meet the legal

standards.

       The hearing on the writ of certiorari before the district court took place on

April 4, 2019. During the hearing, MidAmerican asserted that it never believed it

needed a section 17(D)(1)(c) variance.10 It implied that the zoning administrator,


10 And it conceded at the hearing that if the court interpreted the Ordinance to
require MidAmerican to get a section 17(D)(1)(c) variance, MidAmerican had not
presented substantial evidence to support a finding of unnecessary hardship as
laid out in the section.
                                          17


who presented the staff’s report on MidAmerican’s request to the Board, had just

been imprecise with his language and that when he spoke of “variances” he did

not mean the use variance provided for in section 17(D)(1)(c). In support of this

claim, the Board’s attorney correctly noted that the staff report presented to the

Board was silent as to section 17(D)(1)(c).          MidAmerican suggested that it

understood it needed “a height exception, a height approval, or a conditional use

permit including height approval.”      So that when MidAmerican applied for a

“variance” to the height limitation in section 9(C), it intended to request a

conditional use permit under section 14(E)(12) and, as part of that conditional use

permit, approval for their wind turbines to exceed thirty-five feet tall.

       At the hearing, the Board’s attorney maintained that section 17(D)(1)(c) use

variances did not come up until Board member Terry argued to the other Board

members that they had to deny the request for a variance because MidAmerican

failed to meet the unnecessary hardship requirements. The Board’s attorney

implied that the fact that Board member Terry made this argument and then three

Board members voted against her showed that the Board had a different

understanding of the “variance” they were approving. Specifically, the Board’s

attorney stated:

       In that, the three board members—Board Member Terry discusses
       17(D). She’s the one who keeps bringing 17(D) up. That was
       never—from the zoning administrator, was never said: This is
       something that needs to be considered. But Member Terry believed
       it was, so she brings it up.
               On at least two votes it’s voted down by the other three board
       members. So to say that the board members had to go in and make
       some specific finding, the finding’s right there for you, Judge. She
       laid out the reasoning, and they voted no in that area of the record.
       And it happened twice, I believe, Your Honor, before one of the other
       board members, and I can’t recall which one, did then vote—or did
                                             18


        make a motion to approve, there was a second, and then the three
        board members do end up voting in favor of it.
                 ....
                 With the court reporting and the amount of things that were
        filed, I think the Court could say: Okay, there’s an argument, they’re
        making all these substantive arguments why they shouldn’t be—why
        they’re not good for the community, et cetera. There’s all these other
        arguments that say they are. Well, those three board members said
        it’s okay, that it fits the ordinance, that it fits, as [zoning administrator]
        Nicholl had lined out, that they applied 6(2)(a), 9(C), 14(C)(1) and
        14(E)(12). That’s what was before them. That’s what was read into
        the record. They relied on the zoning administrator. And it says
        that—and he told them this is what you need to be looking at.
                 ....
                 And one of the board members relied on 17(D) for their vote
        against, but 17(D) doesn’t apply, in our opinion, and didn’t at the time,
        and it didn’t—and the three board members that voted in favor didn’t
        think it applied either, because they voted against it twice.

        In June 2019, the district court filed its ruling annulling the writ of certiorari.

It ruled, in part:

        [A]fter considering nearly six hours of evidence and argument related
        to the wind farm application the Board of Adjustment voted three to
        two to approve the application. It is apparent from the individual
        comments of the board of adjustment members that there was a
        misunderstanding as to the distinction between conditional use
        permits and variances and which rules applied to the request made
        related to the wind farm.
                 Comments and notations by two of the three members who
        voted to approve the application make it clear they considered the wind
        turbines to be “necessary mechanical appurtenances” within the
        meaning of the height limit approval provisions. The third member,
        while not specifically highlighting that portion of his comment sheet,
        noted the “regulations have been met.” The two members who voted
        against the application, on the other hand, both referred to the more
        restrictive requirements related to variances contained in Section 17
        of the zoning ordinance. It is clear they voted to deny the request
        because they did not believe these more restrictive requirements had
        been met.
                 It is likely this confusion on the part of the board members was
        caused by the use of the term “variance” on the application
        submitted, seeking “a variance to Section 9(c) Height Restrictions.”
        It is likely this is the reason, in December 2018, the matter was
        remanded to the Board of Adjustment to allow entry of expanded
        findings of fact and legal [principles]. Those amended findings make
                                          19


       it clear the height “variance” was granted pursuant to Section 14 of
       the ordinance and the standards of review applied to conditional uses
       and not the standards of review applied to variances pursuant to
       Section 17 of the ordinance, were used.

The court noted it did “not agree with all of the analysis the Board used”—that

“wind turbines fell within the height provisions of the zoning ordinance because

they   are   ‘necessary     mechanical     appurtenances’”—but       determined     its

interpretation of the Ordinance “[led] to the same conclusion.” Contrary to the

Coalition’s argument otherwise,

       The fact that a wind turbine (or a cell phone tower) is not specifically
       listed in the height provision portion of the ordinance [section
       14(C)(1)] does not mean they cannot ever be allowed. Rather, they
       may be allowed as permitted conditional uses pursuant to Section
       14E, not because they are “necessary mechanical appurtenances.”

The court concluded:

       While it certainly led to confusion on the part of two of the Board of
       Adjustment members, the fact the application submitted by
       MidAmerican Energy was for a “height variance” did not transform
       the proceeding into a variance application pursuant to the provisions
       of Section 17D(1)(c). Based on the language of the ordinance, a
       majority of the Board properly considered the special use permit
       application and the proposed height of the wind turbines pursuant to
       the conditional use provisions of Section 14F.

The Coalition appeals.

II. Standard and Scope of Review.

       “A writ of certiorari is limited to triggering review of the acts of an inferior

tribunal on the basis the inferior tribunal exceeded its jurisdiction or otherwise

acted illegally.” Crowell v. State Pub. Def., 845 N.W.2d 676, 682 (Iowa 2014).

“Illegality exists when the [board’s] findings lack substantial evidentiary support, or

when [the Board] has not properly applied the law.” Director of Iowa Dep’t of Hum.

Servs. v. Iowa Dist. Ct., 621 N.W.2d 189, 191 (Iowa 2001) (citation omitted).
                                          20


Although deference is given to the Board’s interpretation of the Ordinance, “final

construction and interpretation of zoning ordinances is a question of law for” the

court to decide. Lauridsen v. City of Okoboji Bd. of Adjustment, 554 N.W.2d 541,

543 (Iowa 1996). “With a certiorari proceeding, the district court finds the facts

anew only to determine if there was illegality not appearing in the record made

before the [B]oard.” TSB Holdings, L.L.C. v. Bd. of Adjustment for City of Iowa

City, 913 N.W.2d 1, 10 (Iowa 2018). “Fact-findings or issues that were before the

[B]oard for decision are ‘reviewed under the substantial evidence standard.’” Id.

(quoting Bontrager Auto Serv. v. Iowa City Bd. of Adjustment, 748 N.W.2d 483,

484–85 (Iowa 2008)).

       On appeal, our review of the certiorari action before the district court is for

correction of errors at law.      Burroughs v. City of Davenport Zoning Bd. of

Adjustment, 912 N.W.2d 473, 478 (Iowa 2018). “We are bound by the district

court’s findings if supported by substantial evidence.” TSB Holdings, 913 N.W.2d

at 10 (citation omitted). “However, we are not bound by erroneous legal rulings

that materially affect the court’s decision.” Id. (citation omitted).

III. Discussion.

       The Coalition challenges the district court’s decision, and ultimately the

legality of the Board’s approval of MidAmerican’s wind-farm project, in a few

alternative ways.      First, the Coalition argues against the district court’s

interpretation of the Ordinance. It maintains that, contrary to the district court’s

ruling, a section 17(D)(1)(c) use variance is required to build a wind turbine more

than thirty-five feet tall even if a conditional use permit is approved under section

14(E)(12).   Alternatively, the Coalition argues that even if the district court’s
                                         21


interpretation is correct and only a section 14(E)(12) conditional use permit is

necessary for MidAmerican to construct the wind turbines, the Board’s decision

must still be overturned. It argues the Board never approved a conditional use

permit under section 14(E)(12) or, even if it did, it failed to make the necessary

findings required by section 14(F) before approving the conditional use permit, so

any approval under section 14(E)(12) is improper. And finally, the Coalition asserts

that if the district court’s interpretation is correct and MidAmerican was asking for

only a section 14(E)(12) conditional use permit rather than a section 17(D)(1)(c)

variance, then the notices sent out about MidAmerican’s request and the public

hearing were inadequate. We consider each argument in turn.

       A. Interpretation of the Ordinance.

       To begin, we must clear up some terminology issues that have plagued this

case since the beginning. The terms “special use” and “conditional use,” when

applied to permits, generally mean the same thing. Those terms have been and

can be used interchangeably. See City of Okoboji v. Okoboji Barz, Inc., 717

N.W.2d 310, 315 (Iowa 2006) (“A special use permit ‘allows property to be put to

a purpose which the zoning ordinance conditionally allows.’” (quoting Buchholz v.

Bd. of Adjustment of Bremer Cnty., 199 N.W.2d 73, 75 (Iowa 1972)); see also Iowa

Code § 414.7 (2018) (allowing the board of adjustment to make special exceptions

to ordinances). The Ordinance does this. Section 14(E) lists conditional uses that

may be allowed under the Ordinance and describes these as “uses [that] may be

authorized by a conditional use permit.” While section 14(F), which all parties

agree applies to section 14(E), describes what the Board must do to grant a

“special use permit.”
                                          22


       But a “variance” is neither a special use nor a conditional use. “The purpose

of conditional use permits is to provide for flexibility in what otherwise would be the

rigidity of zoning ordinances . . . .” W & G McKinney Farms, L.P. v. Dallas Cnty.

Bd. of Adjustment, 674 N.W.2d 99, 103 (Iowa 2004). In other words, a conditional

use is an option under the zoning ordinance so long as the person requesting it

can show they meet certain conditions set by the zoning ordinance beforehand.

See id. at 103–04. In contrast, “[a] variance authorizes a party upon a showing of

undue hardship to use his property in a manner forbidden by the zoning

ordinance.” Buchholz, 199 N.W.2d at 75. The requirements one must meet to

receive a variance are much more rigorous than those applied to conditional use

permits for this reason.

       With that in mind, we agree with the district court’s interpretation that

MidAmerican could have requested a special use permit under section 14(E)(12)

to build the nearly 500-foot tall wind turbines without requesting a section

17(D)(1)(c) variance.

       Section 14(E)(12) allows the Board to authorize a conditional use permit for

“[a]ny structure or land used by public or private utility service company . . . for

public utility purpose.” Based on the record before us, MidAmerican is a public

utility service company and the wind-turbine structures were to be used for public

utility purpose.

       While section 9(C) generally restricts building heights to two stories or thirty-

five feet within agricultural districts, the section states, “[E]xcept as provided in

Section 14.” On its face, it does not limit itself to section 14(C)(1). Section 14(C)(1)

lists specific exceptions to the height rule. But nothing in sections 9(C) or 14(C)(1)
                                           23


makes this an exclusive list of buildings or structures that can exceed thirty-five

feet in agricultural zones. Under section 14(E) and 14(E)(12), the Board may grant

a conditional use permit “after careful consideration of the impact of the particular

uses upon the neighborhood and public facilities therein” for “any structure” used

by a public utility company for public utility purposes. (Emphasis added.) We give

the term “any” an expansive reading and understand it to mean “all.” See State v.

Prybil, 211 N.W.2d 308, 312 (Iowa 1973) (“The word ‘any’ . . . is employed to

enlarge rather than limit the terms modified. It means ‘every’ and ‘all’ . . . .”). “All”

structures include those structures taller than thirty-five feet. Our interpretation is

bolstered by the fact that section 14(E)(9), which provides for conditional use

permits for mobile home parks, specifically provides a height limitation of thirty-five

feet for mobile homes and accessory buildings permitted under that section. If the

Board never has the power to grant a height exception within its approval of a

conditional use permit, why would the height restriction have to be reiterated within

section 14(E)(9)? Put another way, there would be no need to restrict the Board’s

ability to approve mobile homes and accessory buildings over thirty-five feet tall in

mobile home parks under the conditional use permit if the Board lacks the power

to grant height exceptions as part of its conditional use approval.

       For these reasons, we agree with the district court that the Board could have

properly granted MidAmerican’s request for the wind farm relying on only a

conditional use permit under section 14(E)(12).

       B. The Board’s Ruling on MidAmerican’s Request.

       The next question is whether the Board granted MidAmerican’s request

based on a conditional use permit under section 14(E)(12) and, if so, whether it
                                         24


made the required findings within section 14(F)(a) to grant a conditional use permit.

The typographical errors in some documents, coupled with the lack of clarity from

the zoning administrator about which zoning ordinances applied, created

unnecessary confusion over the Board’s decision.11

       The district court cut through the confusion. Of the July 2018 vote, the

district court acknowledged, “It is apparent from the individual comments of the

board of adjustment members that there was a misunderstanding as to the

distinction between conditional use permits and variances and which rules applied

to the request made related to the wind farm.” And nothing filed by the Board in

July suggests that it relied on section 14(E)(12) for its approval, although it did

reference conditional uses.     We recognize the staff report prepared for and

presented to the Board listed section 14(E)(12) (and was silent as to use variances

under section 17(D)(1)(c)). But none of the Board members discussed section

14(E)(12) or orally gave it as a reason for their vote. And the Board’s “findings of

fact and legal principles upon which the Board acts,” which laid out three pages of

sections from the Ordinance, did not even include section 14(E)(12). None of the

written comments by the individual Board members referenced conditional use

permits for public utilities.




11 Apparently, in another approved wind turbine project, the zoning administrator
required approval under section 14(C)(1) and believed a height variance was
necessary, adding to the miscommunication about the project we review here.
Generally, a zoning administrator offers a primer on which ordinances apply. Yet,
even though it was incorrect to consider section 17 on variances, the administrator
never clarified the reasoning to the Board; as a result, the references to the failure
to prove a hardship continued throughout these proceedings.
                                        25


      The district court found these errors were corrected with the expanded

ruling filed by the Board in December. It concluded, “Those amended findings

make it clear the height ‘variance’ was granted pursuant to Section 14 of the

ordinance and the standards of review applied to conditional uses and not the

standards of review applied to variances pursuant to section 17 of the ordinance,

were used.” We recognize boards of adjustment, and like tribunals, are by their

nature informal, and we do not review their decisions with “technical strictness.”

See Thorson v. Bd. of Supervisors, 90 N.W.2d 730, 735 (Iowa 1958).

      We agree that the expanded ruling filed in December moves away from

relying on a use variance within section 17(D)(1)(c). The expanded ruling lays out

section 14(E)(12) as an applicable section of the Ordinance, but the portion with

the Board’s reasoning focused on the language from section 14(C)(1) regarding

“necessary mechanical appurtenances” and the ability to modify height restrictions

(while repeatedly citing to section 14(C)(12), a section that does not exist in the

Ordinance). We agree with the district court that section 14(C)(1) does not apply

to the wind turbine project.12 We note that the expanded ruling was drafted by the



12As our supreme court has said:
       We have previously defined an “appurtenance” broadly as
              That which belongs to something else; an adjunct; an
              appendage. Something annexed to another thing
              more worthy as principal, and which passes as incident
              to it, as a right of way or easement to land. . . .
       A thing is an appurtenance “when it stands in relation of an incident
       to a principal and is necessarily connected with the use and
       enjoyment of the latter.” The key factor employed in determining if
       something is an appurtenance is whether it is “connected in use with
       the principal.”
State v. Pace, 602 N.W.2d 764, 770 (Iowa 1999) (alteration in original) (citations
omitted). Wind turbines are not appurtenances. Therefore, as the district court
                                           26


zoning administrator and the county attorney. They requested that the board

consider all the portions of that ruling, which it did. Thus, in the end the Board

approved the project

       [f]or the factual reasons set forth in the above noted sections of the
       Madison County Zoning Ordinance, and based upon the testimony,
       documents and information provided to the Board by the applicant
       and members of the public, including but not limited to, information
       regarding the siting of the turbines, noise, shadow flicker, impact to
       property values, and the overall benefits and detriments of the
       project . . . .

(Emphasis added.) The above noted sections included section 14(E)(12).

       In annulling the writ, the district court relied on the fact that “a majority of the

[Board] concluded sufficient evidence was presented . . . for the issuance of a

special use permit.”      The district court ruling held that “the Board properly

considered the special use permit application and the proposed height of the wind

turbines pursuant to the conditional use provisions of section 14F.” We agree. We

find there is sufficient evidence presented to support the special use permit under

one of the applicable sections cited by the Board—section 14(E)(12). Although

the Board veered off into solving the administrator’s dilemma involving height

requirements and referenced non-applicable ordinances, the expanded findings

again referenced the conditional use provisions of section 14 that related to public

utilities. To phrase it more simply, this Board approved the wind turbines at a

height up to 494 feet under a conditional use with specific restrictions under section

14(E) with consideration of section 14(F) factors. See Bontrager, 748 N.W.2d at

488-89 (finding failure to mention a specific issue in the findings was not fatal as it


concluded, they do not meet the definition of a “necessary mechanical
appurtenance.”
                                           27


was clear the board considered the general standards of the special exception and

whether those standards were met).

       Because the district court found substantial evidence showed that the Board

approved the wind turbine project as an appropriate conditional use, we do not

disturb that decision. See TSB Holdings, 913 N.W.2d at 10 (requiring affirmance

if the district court findings are supported by substantial evidence).

       C. Adequacy of Notices.

       Finally, the Coalition raised the adequacy of the notices published and sent

by the Board that needed to request a variance. They argue that because the

notices were defective, the Board of Adjustment lacked jurisdiction to grant the

applications. See Bowen v. Story Cnty. Bd. of Supervisors, 209 N.W.2d 569, 572

(Iowa 1973) (stating the rule of error preservation “is applicable where a party

assails the tribunal’s action as in excess of jurisdiction or illegal”). Although a claim

that the court lacks jurisdiction may be raised at any time because it concerns the

court’s authority to proceed, a claim that the board acted outside the scope of its

statutory authority must be made first before that board and then again in the

district court to be preserved for appellate review. See id. In the end, the variance

route proved not appropriate, so any notice requirements necessary to obtain a

variance do not apply. But even assuming the Coalition can narrow this argument

to one where the Board was without jurisdiction to proceed, we find that claim fails.

The Board had express authority to grant special or conditional use permits

pursuant to Iowa Code sections 335.10 and 335.15 and could make special

exceptions to requirements of the zoning ordinances.             See Martin Marietta

Materials, Inc. v. Dallas Cnty., 675 N.W.2d 544, 557 (Iowa 2004).
                                        28


       Here, the notices included a request for a special use permit, which is a

conditional use, to allow the wind energy devices under the ordinance section

14(E)(12) that the district court ultimately found authorized such use. The notices

were adequate.

IV. Conclusion.

       We affirm the district court decision annulling the writ of certiorari and

confirming the Board’s authority to grant the conditional use to allow the wind

turbines.

       AFFIRMED.